The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Nathan J. Gallus (Reg. No. 69860) on 22 April, 2022.

IN THE CLAIMS:
Claim 3 is cancelled, Please amend Claims 1, 9 and 17 as follows:

    PNG
    media_image1.png
    601
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    36
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    525
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    244
    715
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    528
    665
    media_image5.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates generally to semiconductor memory and methods, and more particularly, to apparatuses and methods related to interleaved BCH codes.
The prior arts of record (Cox et al., US 5,946,328 as example of such prior arts) teaches A method and means for enhancing the error detection and correction capability obtained when a plurality of data byte strings are encoded in a two-level, block-formatted linear code using codeword and block-level redundancy by logically summing the data byte strings and mapping the logical sum and the data byte strings into counterpart codewords including codeword check bytes in accordance with the same linear error correction code. 
However, the prior arts of record fail to teach the claimed specifics of:
 “encoding, using the LFSR circuit, an additional BCH codeword based at least in part on a second plurality of portions of data and on the plurality of respective BCH codewords using a second generator polynomial, 
wherein a first output is generated by encoding of the second plurality of portions of data and added to a second output from a multiplexer which receives as inputs the plurality of respective BCH codewords and the first plurality of portions of data;” 
for Independent claim 1.

 “determining, using the memory controller, a number of Bose-Chaudhuri-Hocquenghem (BCH) code syndromes of a plurality of nested integrated interleaved (II) BCH codewords of the plurality of portions of data, wherein each of the plurality of portions of data are divided into chunks and each of the II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;
encoding, using a linear-feedback-shift register (LFSR) circuit of the controller, the plurality of portions of data using a first generator polynomial to obtain the plurality of respective nested II BCH codewords;
locating, using the memory controller, at least one interleave of the plurality of nested II BCH codewords based on a generated error locator polynomial; 
correcting, using the memory controller, the at least one interleave;” 
for Independent claim 9.

“an encoder coupled to the controller, wherein the encoder is configured to encode a plurality of portions of data using a first generator polynomial to obtain a first plurality of respective integrated interleaved (II) Bose-Chaudhuri-Hocquenghem (BCH) codewords of a first encoding layer;  
wherein the controller is configured to: 
operate the II decoder to:
	determine a first plurality of syndromes associated with the first plurality of II BCH codewords of the plurality of portions of data, wherein each of the first plurality of II BCH codewords nests a set of m equally protected interleaves with v more powerful codewords in a nested layer which is a subcode of a first layer that protects a shared redundancy and wherein m and v are integers greater than 1;
 	locate at least one interleave of the plurality of II BCH codewords based on a generated first error locator polynomial wherein the at least one interleave is divided into chunks;
in response to a number of interleaves of the plurality of II BCH codewords being uncorrectable, determine a number of BCH code syndromes of a plurality of nested integrated interleaved (II) BCH codewords; and
correct the at least one interleave;”
for Independent claim 17.

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-2, and 4-20 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111